
	

113 HR 1007 IH: Asthma Management Plans in School Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1007
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Grimm (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend part D of title V of the Elementary and
		  Secondary Education Act of 1965 to provide grants to schools for the
		  development of asthma management plans and the purchase of asthma medications
		  and devices for emergency use, as necessary.
	
	
		1.Short titleThis Act may be cited as the
			 Asthma Management Plans in School
			 Act.
		2.Asthma management
			 plans
			(a)AmendmentPart D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding
			 at the end the following:
				
					22Asthma Management
				Plans 
						5621.Asthma
				management plans
							(a)Grants
				Authorized
								(1)In
				generalThe Secretary is authorized to award a grant to a school
				that receives funding under part A of title I and is located in an area that
				the Secretary determines has a high prevalence of asthma (using such indicators
				as emergency department visits due to asthma, asthma hospitalization rates, or
				the Behavioral Risk Factor Surveillance System), to enable the school
				to—
									(A)develop and
				implement an asthma management plan; and
									(B)purchase asthma inhalers, nebulizer
				machines, valved holding chambers (VHCs), spacers, and auto-injectable
				epinephrine and appropriate supplies determined necessary by the Secretary, for
				students, so that every student served by the school who suffers from asthma
				has access to the relief and treatment the student needs during the school
				day.
									(2)Alternative
				granteesThe Secretary may award a grant under this section to a
				local health or education department to carry out the activities described in
				this section if the Secretary determines that in such local area such
				department is the entity that would routinely carry out such activities.
								(b)ApplicationA
				school or department that desires to receive a grant under this section shall
				submit an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
							(c)Use of grant
				fundsA school or department
				that receives a grant under this section shall develop and implement a
				comprehensive school asthma management plan, and may purchase asthma inhalers,
				nebulizer machines, valved holding chambers (VHCs), spacers, and
				auto-injectable epinephrine for emergency use, for students served by the
				school or department, as needed, as well as devices that measure pulmonary
				function or asthma education tools, or both. Such management plan shall include
				the following:
								(1)A method to
				identify all students with a diagnosis of asthma.
								(2)An asthma action
				plan for each student with a diagnosis of asthma, developed in coordination
				with the family, primary care provider, and others as necessary.
								(3)Asthma education
				for all school staff.
								(4)Access to
				medication and to methods to administer medication, for all students served by
				the school or department who have asthma, based on the student's prescription
				and individual needs.
								(5)Asthma medication
				and emergency policies that are specific to the school.
								(6)Protocols and
				training to support clinical management of acute symptoms of asthma and ongoing
				management of asthma.
								(7)A system to
				support ongoing coordination of asthma care with the family, the primary care
				provider, and others as necessary.
								(8)A method to
				monitor the quality and outcomes of the care provided to each student served by
				the school or department who has asthma, including how often treatment is
				needed and what treatment the students receives.
								(d)Grant recipient
				actionsA school or department that receives a grant under this
				section shall—
								(1)utilize existing
				systems, when possible, including the use of forms developed in accordance with
				section 504 forms of the Rehabilitation Act of 1973 (20 U.S.C. 794);
								(2)find innovative
				ways—
									(A)to encourage
				bidirectional communication between schools and students' physicians in a rapid
				manner; and
									(B)to encourage students and their families to
				ensure continued adherence to asthma treatment by students; and
									(3)ensure that a
				nurse or another individual who is trained to administer emergency asthma care
				is on
				staff.
								.
			(b)Table of
			 contentsThe table of contents in section 2 of such Act is
			 amended by inserting after the item relating to section 5618 the
			 following:
				
					
						SUBPART 22—Asthma Management Plans 
						Sec. 5621. Asthma management
				plans.
					
					.
			
